UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) August11, 2010 IVT Software, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-53437 74-31775186 (Commission File Number) (IRS Employer Identification No.) 196 North Crest Place Lakewood, NJ (Address of Principal Executive Offices) (Zip Code) 732-901-7472 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry Into A Material Definitive Agreement On August11, 2011 (“Closing Date”), IVT Software, Inc., Martin Schwartz, Cl Imaging, Corp. andten shareholders (collectively, the “Sellers”)executed aStock Purchase Agreement (the “Agreement”) with Deric Haddad,(the “Purchaser”),pursuant to which the Sellers, shareholders of the Company, sold an aggregate of 10,133,335 common shares which represents75.5% of the issued and outstanding shares ofthe Company, to the Purchaser. The foregoing discussion provides only a brief description of the purchase agreement.The discussion is qualified in its entirety by the full text of the agreement, which is attached to this Current Report on Form 8-K as Exhibit 10.1. Item 5.01 Changes in Control of Registrant. Effective as of the close of business onAugust 11, 2010,IVT Software, Inc, (the Company)Martin Schwartz, Cl Imaging, Corp., and ten shareholders(collectively, the “Sellers”) and Deric Haddad(the “Purchaser”) closed the Stock Purchase Agreement dated July 15, 2010(the “Agreement”).Pursuant to the Agreement, Deric Haddad purchased 10,133,335 outstanding shares of the Company’s common stock and the Sellers received three hundred seven thousand three hundred nine dollars ($$307,309) for such purchase.As a result of the Agreement, there was a change in control of the Company, and Deric Haddadacquired controlling interest of the Company from the Sellers.Deric Haddad obtained 75.5% beneficial ownership interest in the Company. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers. Pursuant to the Agreement, effective as of the close of business on August 11, 2011 Martin Schwartz resigned from the Company’s Board of Directors and from hispositions as Chief Executive Officer, President, and Chief Financial Officer respectively.In addition, Deric Haddad was appointed to the board of directors of the Company.Moreover, effective as of August 11, 2010 Deric Haddadbecame Chief Executive Officer and President of the Company, replacing Martin Schwartz as Chief Executive Officer, President and Chief Financial Officer of the Company. Deric Haddad is currently the Chief Executive and Chief Operations OfficerofHaddad-Wylie Industries, LLC (HWI), a Company he foundedin August 2004.Mr. Haddad has a Bachelors degree in Political Science and a minor in History from San Diego State University. Item 9.01 Financial Statement and Exhibits. (c) Exhibits. Common Stock Purchase Agreement by and between IVT Software, Inc.,and Martin Schwartz, Cl Imaging, Corp. and ten shareholders (collectivelyas Sellers)and Deric Haddad , as Purchaser dated July 15, 2010 and closed on August 11, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Extreme Home Staging, Inc. Date: August 11, 2010 By: /s/ Deric Haddad Deric Haddad Chief Executive Officer
